Title: To George Washington from Major General John Sullivan, 2 July 1777
From: Sullivan, John
To: Washington, George


 Lincolns Gap, N.J., 2 July 1777. Encloses a copy of a letter from his brother Ebenezer Sullivan requesting help in obtaining his exchange and wages and asks GW to use his “Influence to Relieve him if possible from the amazing Difficulties his Late Capture has thrown him into if firmness in the Field or patience under the Insults of his Savage Captors would Render him u⟨nworthy⟩

of your Excellenceys Notice Witnesses would n⟨ot b⟩e wanting to prove both—but I fear Some Resolves of Congress May work him an Injury.”
